Citation Nr: 0719940	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
total hysterectomy and anterior repair with perineoplasty, 
currently rated as 30 percent disabling.  

2.  Entitlement to service connection for a skin disorder, to 
include rosacea and acne.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include Schatzki's rings.  

4.  Entitlement to service connection for a joint disorder of 
the legs and ankles.  

5.  Entitlement to service connection for a sinus disorder.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977 and from August 1977 to February 1985.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

The issues in regard to service connection for a skin 
disorder, to include rosacea and acne, GERD, to include 
Schatzki's rings, a joint disorder of the bilateral legs and 
ankles, and a sinus disorder are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran underwent a hysterectomy in November 1984.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for residuals of a hysterectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002 & 2005); 38 C.F.R. § 4.116, 
Diagnostic Code 7618 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedular rating for the applicable rating code.  This was 
accomplished in March 2005 which is sufficient under 
Dingess/Hartman.  The Court also stated that the VCAA notice 
must include information regarding the effective date that 
may be assigned.  In this case, the claim is being denied, 
so that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in September 2003.  This 
letter notified the claimant of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to the benefits sought and whether or not the 
claimant or VA bore the burden of producing or obtaining that 
evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements in this letter by:  (1) 
informing the claimant about the information and evidence not 
of record that was necessary to substantiate the claim; (2) 
informing the claimant about the information and evidence VA 
would seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the RO of any 
information or evidence the claimant wanted the RO to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claim.

VCAA notification predated adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of her 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The record shows that the appellant was able to meaningfully 
participate in the adjudication of the claim.  Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.   
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.

The residuals of a hysterectomy removal have been rated under 
38 C.F.R. § 4.116, Diagnostic Code 7618 of the Rating 
Schedule.  This code provides a 100 percent rating for 
removal of the uterus, including corpus, for three months 
after removal and a 30 percent rating thereafter.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran's residuals of a hysterectomy are rated as 30 
percent rating.  This is the maximum schedular evaluation 
under 7618 more than three months after removal of the 
uterus.  The evidence shows she underwent a total vaginal 
hysterectomy and anterior repair and perineoplasty in 
November 1984.  Thus, a 30 percent rating is the maximum 
schedular rating.  The Board notes a separate rating for 
urinary stress incontinence associated with the hysterectomy 
residuals has been assigned in a July 2006 rating decision.  

In addition, the Board finds that the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The October 2003 VA 
examination report notes the veteran goes to work every 
single day.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or her representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

An evaluation in excess of 30 percent for residuals of a 
total hysterectomy and anterior repair with perineoplasty is 
denied.  


REMAND

In regard to a skin disorder, the Board notes that the June 
1974 service entrance examination report notes mild acne of 
the face and back.  A December 1974 record of treatment 
reflects complaints about acne on the face, and in March 
1975, the assessment was acne.  A July 1975 record of 
treatment notes moderate acne.  A March 1976 treatment record 
notes that she had been taking acne medication for three 
months.  The face was noted to be clear.  A June 1976 record 
notes acne was manifest by small papules over the facial 
area.  A February 1977 record of treatment reflects 
complaints of a rash on the face for three weeks.  The 
assessment was acne.  An April 1977 separation examination 
report shows the skin was normal.  In October 1977, acne was 
noted on the back and chest.  A November 1977 record notes a 
3-year history of nonresponsiveness to acne medications.  On 
examination, a moderate degree of acne vulgaris was noted.  
The examiner noted that little could be done as the oral 
contraceptive the veteran was taking was consistently 
aggravating acne because of its androgenic progesterins.  A 
June 1978 examination report shows that the skin was normal.  
The assessment in July 1978 was acne.  A May 1980 record 
notes a rash around the nose and mouth.  The assessment was 
perioral dermatitis.  Records, dated in June 1980, note 
perioral dermatitis and seborrhea.  An August 1980 record 
notes seborrheic dermatitis and perioral dermatitis of the 
chin and nose area.  A June 1981 examination report shows the 
skin was normal.  A May 1982 record notes the veteran's face 
was breaking out with acne.  A September 1982 biopsy showed 
actinic degeneration of the dermal collagen of the skin of 
the nose.  An October 1982 record of treatment shows an 
assessment of acne dermatitis.  A February 1985 examination 
report shows the skin was normal.  

A December 1985 post-service treatment record notes pustules 
on the face and the assessment was acne.  On VA gynecological 
examination in October 2003, the diagnosis was rosacea with a 
previous history of acne with multiple medicinal therapies.  
The examiner opined that there was no correlation between 
daily teen and adult acne with subsequent development of 
rosacea, actinic keratosis, or basal cell carcinoma.  The 
Board finds that there is insufficient evidence upon which to 
base a determination in this matter.  

In regard to GERD, service medical records reflect an 
assessment of viral gastroenteritis in February 1982.  
Complaints of stomach pain in June 1982 were attributed to a 
nervous stomach, hyperacidity secondary to stress, and 
irritable bowel syndrome.  Physical examination was noted to 
be negative.  An August 1982 record notes gastroenteritis.  
An October 1984 record of treatment shows an assessment of 
viral gastroenteritis.  

The Board notes that in the January 2006 VA opinion, the 
examiner referenced findings of a 2001 EGD 
(esophagogastroduodenoscopy).  This record has not been 
associated with the claims file and there is insufficient 
evidence upon which to base a determination in this matter.  
38 C.F.R. § 3.326

As for a joint disorder of the bilateral legs and ankles, the 
Board notes that a June 1979 record notes right foot pain 
with running.  The assessment was rule out tendonitis flexors 
of the right foot.  An April 1980 record notes that she was 
very pregnant with pitting edema of the ankles to mid calf.  
A June 1981 examination report shows the lower extremities 
were normal and were assigned a profile of "1."  A May 1982 
record notes a pulled calf muscle.  A June 1982 record notes 
a strained muscle in the right calf.  An August 1982 record 
of treatment reflects complaints of a pulled muscle in the 
right calf with a twisted ankle.  The assessment was strain 
of the muscle.  Range of motion of the right ankle was noted 
to be normal and no edema was noted.  An October 1982 record 
of treatment shows an assessment of a left foot pulled 
ligament.  A January 1983 record of treatment shows an 
assessment of sprained ankle.  A December 1984 treatment 
record notes questionable joint swelling with higher 
temperatures.  The February 1985 separation examination 
report shows the lower extremities were normal.  On the 
accompanying medical history, the veteran indicated that she 
had or had had swollen or painful joints and cramps in her 
legs, She also noted having problems with pulled muscles in 
the legs during physical training.  

Post service treatment records include a November 1988 VA 
treatment record reflecting complaints of bruised legs 
following a fall the night before, with pain noted below the 
right knee.  In July 1989, the veteran complained of a 
constant leg ache for several years.  The assessments were 
lower extremity myalgia, noted to possibly be a normal 
variant.  An August 1989 record of treatment notes complaints 
of leg ache/soreness for several years.  The examiner noted 
electrophysical studies revealed completely normal 
musculoskeletal and neurological findings.  A May 1991 record 
notes she sprained her ankle while jogging.  X-ray 
examination showed soft tissue swelling over the lateral 
malleolus.  In February 1993, the assessment was mild 
patellar malalignment or early chondromalacia.  X-ray 
examination of the right knee in February 1993 was normal.  
The assessment in August 1994 was generalized joint pain.  X-
ray examination of the calcaneous in August 1998 showed 
bilateral calcaneal spurs.  

Records, dated in May 2003, note bilateral knee pain for one 
year, patellofemoral pain, tenosynovitis of the foot and 
ankle.  X-ray examination of the knees was noted to show 
minimal degenerative joint disease of both knees.  There is 
insufficient evidence upon which to base a determination in 
this matter.  38 C.F.R. § 3.326

In regard to service connection for sinusitis, service 
medical records noted a dated septum in September 1981.  An 
assessment of questionable sinusitis was entered in December 
1981.  A May 1982 record notes pharyngitis and questionable 
early "strep."  An August 1982 record shows an assessment 
of an excoriation inside the right nostril.  Records of 
treatment, dated in May 1984, note a sinus problem for 4-5 
days.  The assessments were mild sinusitis and/or 
questionable allergies.  An August 1984 Profile notes the 
veteran was required to wear head and ear covering when doing 
physical training in temperatures less than 55 degrees due to 
a sinus condition.  A September 1984 record reflects 
complaints of a sore nose.  She was permanently profiled in 
December 1984 for a sinus problem.  The February 1985 
separation examination report shows the nose and sinuses were 
normal.  

An October 1988 VA treatment record reflects complaints of 
clogged sinuses, starting the day before.  The assessment was 
serous otitis secondary to rhinitis, probably viral syndrome.  
In July 1989, sinus congestion was noted.  In September 1990, 
no sinus drainage was noted, and there was no sinus 
tenderness.  A January 1992 record notes pharyngitis, 
probably viral.  In June 1992, complaints of a sinus 
infection were noted.  The assessment was suspect chronic 
sinusitis secondary to allergies.  In February 1993, the 
assessments included chronic sinusitis.  A July 1993 record 
notes no chronic sinusitis.  A computed tomography (CT) scan 
of the sinuses and nose was normal.  Records, dated in May 
2003, note an acquired nose deformity.  An August 2003 VA 
treatment record reflects complaints of sinus headache.  The 
impression was resolved symptoms of an upper respiratory 
infection/sinusitis.  The examiner noted the etiology was 
likely viral versus allergy.  

On VA examination in October 2003, the relevant assessment 
was subjective complaints of intermittent recurrent sinusitis 
without prolonged antibiotic therapy history.  There is 
insufficient evidence upon which to base a determination as 
to whether a sinus disorder is related to service.  38 C.F.R. 
§ 3.326.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for a dermatological VA examination.  The 
claims folder should be made available for 
review in conjunction with the 
examination.  The AOJ should request that 
the examiner respond to the following:  1) 
Did acne clearly and unmistakably preexist 
service?; 2) If so, is there clear and 
unmistakable evidence that preexisting 
acne was not aggravated during service?; 
and 3) Is there any relationship between 
any identified skin disorder and 
manifestations of such in service, to 
include acne, seborrhea, and dermatitis?  
A complete rationale should accompany any 
opinion provided.  

2.  The AOJ should attempt to obtain a 
2001 EGD.  If obtained, the record should 
be associated with the claims file.  If 
the record is unavailable, such should be 
documented in the claims file.  

3.  The AOJ should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any 
gastrointestinal disorder.  The claims 
file should be made available for review 
in conjunction with the examination.  The 
AOJ should request that the examiner 
respond to the following:  1) Identify any 
current gastrointestinal disorder.  2) Is 
it at least as likely as not that any 
identified gastrointestinal disorder is 
related to the in-


service manifestations?  The examiner 
should also opine whether "Schatzki's 
rings" are present and related to 
service.  A complete rationale should 
accompany any opinion provided.  

4.  The AOJ should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
joint disorder of the legs and ankles.  
The claims file should be made available 
for review.  The AOJ should request that 
the examiner respond to the following:  
Is it as least as likely as not that any 
identified joint disorder of the lower 
extremities is related to service?  A 
complete rationale should accompany any 
opinion provided.  

5.  The AOJ should schedule the veteran 
for an appropriate examination to 
determine the nature and etiology of any 
sinus/nasal disorder.  The claims file 
should be made available for review.  The 
AOJ should request that the examiner 
respond to the following:  1) Does the 
veteran have a chronic sinus/nasal 
disorder?  2) If so, is it at least as 
likely as not that it is related to the 
in-service manifestations?  A complete 
rationale should accompany any opinion 
provided.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


